Name: nan
 Type: nan
 Subject Matter: nan
 Date Published: nan

 Avis juridique important|31999D0731(01)Decision of the European Parliament, of the Council and of the Commission of 19 July 1999 appointing the members of the Supervisory Committee of the European Anti-Fraud Office (OLAF) Official Journal C 220 , 31/07/1999 P. 0001 - 0002DECISION OF THE EUROPEAN PARLIAMENT, OF THE COUNCIL AND OF THE COMMISSIONof 19 July 1999appointing the members of the Supervisory Committee of the European Anti-Fraud Office (OLAF)(1999/C 220/01)THE EUROPEAN PARLIAMENT,THE COUNCIL OF THE EUROPEAN UNION,THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Treaty establishing the European Atomic Energy Community,Having regard to the Commission Decision of 28 April 1999 establishing the European Anti-Fraud Office (OLAF)(1), and in particular Article 4 thereof,Having regard to Regulation (EC) No 1073/1999 of the European Parliament and of the Council of 25 May 1999(2) and Council Regulation (Euratom) No 1074/1999 of 25 May 1999 concerning investigations conducted by the European Anti-Fraud Office (OLAF)(3), and in particular Article 11(2) of each of those Regulations.Whereas:(1) Articles 11(2) of Regulations (EC) No 1073/1999 and (Euratom) No 1074/1999 provide that the Supervisory Committee of the European Anti-Fraud Office (OLAF) is to be composed of five independent outside persons who possess the qualifications required for appointment in their respective countries to senior posts relating to the Office's areas of activity;(2) The Supervisory Committee should be appointed as soon as possible;(3) Articles 11(2) of the said Regulations provide that the members of the Supervisory Committee are to be appointed by common accord of the European Parliament, the Council and the Commission,HAVE DECIDED AS FOLLOWS:Article 1The following persons are hereby appointed as members of the Supervisory Committee of the European Anti-Fraud Office (OLAF) as from 1 August 1999:- Mireille DELMAS-MARTY- Edmondo BRUTI-LIBERATI- JosÃ © Narciso da CUNHA RODRIGUES- Raymond KENDALL- Harald NOACKArticle 2The Commission shall inform the above persons of this Decision.Article 3This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 19 July 1999.For the European Parliament The PresidentJ. M. GIL-ROBLESFor the Council The PresidentT. HALONENFor the Commission The PresidentM. MARÃ N(1) OJ L 136, 31.5.1999, p. 20.(2) OJ L 136, 31.5.1999, p. 1.(3) OJ L 136, 31.5.1999, p. 8.